Prospectus Supplement August 9, 2006 PUTNAM INTERNATIONAL EQUITY FUND Prospectuses dated October 30, 2005 The following is inserted after the fourth paragraph in the section Who manages the fund?: Putnam Management and PIL have retained their affiliate, The Putnam Advisory Company, LLC ("PAC"), as a sub-adviser to provide investment recommendations with respect to a portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable (and not the fund), pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.10% of the average net asset value of the portion of the funds assets for which PAC is engaged as sub-adviser.
